Giveh, J.
— I. The questions presented on this appeal are whether the city had authority to pass the ordinance under notice, and, if so, whether it has not been superseded by subsequent legislation. Appellant contends that it seeks to regulate places where intoxicating liquors are sold as a beverage, and, as the keeping of such places is forbidden by law, the city has no authority to regulate them. At the time the ordinance was passed, the city had power to regulate beer and wine saloons, under section 463, Code, and the -ordinance was evidently framed with a view to regulate such saloons. Chapters 8 and 143, Acts Twentieth General Assembly, made it unlawful to keep a place for the sale of intoxicating liquors, including beer and wine, and it followed that the city had no longer authority to regulate such places, and so much of the ordinance as relates to the regulation of places “ where intoxicating liquors are sold as a beverage ’ ’ is without authority. Town of New Hampton v. Conway, 56 Iowa, 499.
The ordinance is not for the regulation of places where intoxicating liquors aré sold as a beverage alone, but “all saloons of every description.” Appellee contends that the word “saloon,” as recognized in this *120state, means only billiard saloons and places where intoxicating liquors are sóidas a beverage. “Words and phrases shall be construed according to the context and approved usage of the language, but technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in law, shall be construed according to such meaning.” Code, sec. 45. Webster, among other definitions of the word “saloon,” defines it as “a hall of reception; a large public room or parlor; * * * apartments for specific public uses, as the saloon of a steamboat, a refreshment saloon, or the like.” The agreed statement of facts show that defendants’ place, commonly known as a “saloon” was not only a place where intoxicating liquors were sold, but where refreshments, the sale of which is not prohibited, were also sold. “Temperance saloon” is a common designation for places where non-intoxicating drinks and other refreshments are kept for sale. It was a “saloon,” within the meaning of the ordinance. The authority of the city to regulate such a saloon is not under the provision of section 463, as to beer and wine saloons, but under section 482, providing that it shall have power “to provide for the safety,' preserve the health, promote the prosperity, improve the morals, order, comfort and convenience, of such corporation.” It was from this section that the authority was derived to enact the ordinance as to saloons other than beer and wine saloons. If defendants’ place was a saloon, because of being a place where refreshment were lawfully served and sold, it was none the less a saloon because intoxicating liquors were sold in violation of law.. If the health, morals, or good order of the city required that refreshment saloons should be closed to the public, after eleven o’clock at night, it was within the power of the city to so ordain, at the time this ordinance was passed, and no legislation has since passed revoking that power. Our conclusion is that the judgment of the district court should be
Reversed.